Citation Nr: 1309555	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils and Associates, Attorneys at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In consideration of the foregoing, the Board has recharacterized the issue as reflected on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal as it pertained to the claims of entitlement to TDIU; entitlement to service connection for hepatitis C; and entitlement to service connection for a dental disorder, in signed correspondence received by the Board in October 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal with respect to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal with respect to the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal with respect to the issue of entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received in October 2010, the Veteran expressed his intent to withdraw the issues of entitlement to TDIU, entitlement to service connection for hepatitis, and entitlement to service connection for a dental disorder.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters. 


ORDER

The claim for entitlement to a TDIU is dismissed.

The claim for entitlement to service connection for hepatitis C is dismissed.

The claim for entitlement to service connection for a dental disorder is dismissed.


REMAND

The Veteran asserts he is entitled to service connection for PTSD.  Although the Board regrets the additional delay, remand is required.  

The Veteran has reported several stressors which include witnessing enemy attacks and seeing soldiers killed by enemy fire; and being a door gunner and killing enemy soldiers.  He has also reported that during his second tour of duty in the Republic of Vietnam, from August 1971 to August 1972, his battalion was stationed in Pleiku and came under attack by the enemy.  This stressor has been verified.  

A VA mental health examination was conducted in June 2008.  At that time a VA examiner diagnosed major depression, and opined that this disorder was not related to service.  The Board, however, notes that the examiner appears to have based his opinion primarily on the fact that 1) the Veteran reported his depression symptoms began 10 years after service, and 2) there was a lack of documentation in the record showing the Veteran had received psychiatric treatment.  The examiner also opined that a diagnosis of PTSD was not warranted.  The Board notes that the Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Since that examination, additional private and VA treatment records have been added to the record.  VA treatment records reflect diagnoses of depression, PTSD, and rule-out PTSD.  Significantly, a June 2010 report from a private psychologist reflects a diagnosis of PTSD and the Veteran's statement that the onset of his depression was in service and it continued after discharge.  However, in none of these records is there a clear indication that the diagnoses were based upon the Veteran's reported combat experiences, to include the verified stressor.  

The Board further notes that the regulations governing PTSD were amended effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (to be codified at 38 C.F.R. 3.304(f)(3).  The amendment eliminates the requirement for corroboration of the claimed in-service stressor if the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id. 

In light of the Veteran's service in Vietnam, his verified stressor associated with his second tour in Vietnam, and the recent amendment to 38 C.F.R. § 3.304(f)(3), a VA examination by a psychiatrist or psychologist is needed to determine: 1) whether those specific stressors, which pertain to a "fear of hostile military activity," are adequate to support a diagnosis of PTSD; 2) whether the Veteran's symptoms are related to the claimed stressors, and 3) whether the Veteran's major depression or other current psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been provided with notice regarding establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f) (2012), effective on and after July 13, 2010.  On remand, this should be remedied.  See 38 U.S.C.A. § 5103(a) (West 2002).

Finally, on remand, the RO should obtain any additional, pertinent VA treatment records since August 2011, and associate the records with the claims file.  See 38 C.F.R. § 3.159 (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f)(2012).   

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his psychiatric disability.  Obtain complete copies of VA outpatient treatment records dated from August 2011 to the present.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file, and the Veteran and his representative are to be notified.

3.  Thereafter, return the claims file to the June 2008 VA examiner to provide an addendum opinion regarding the nature and etiology of the Veteran's current psychiatric disorder(s).  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  If the VA examiner determines that it is necessary, schedule the Veteran for a psychiatric examination with a VA psychiatrist or psychologist.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset during the Veteran's military service; or was manifested within one year of service discharge; or is otherwise related to service. 

The examiner must also indicate whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, what stressor(s) supports the diagnosis.  The examiner is advised that the Veteran's stressor of surrounding the Pleiku incident has been conceded.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of PTSD, he or she must specify the criteria for the diagnosis that are not met.  

Any opinions expressed must be supported with by a complete clinical rationale.  If the examiner is unable to offer the requested opinion without resort to speculation, the reasons for that should be explained, including whether there is additional evidence that could enable a non-speculative opinion to be provided or whether the inability to provide a non-speculative opinion is based on the limits of medical knowledge. 

4.  Then, readjudicate the claim.  If the decision remains adverse, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


